DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed March 14, 2021 overcomes the following: 
Objection to the abstract of the disclosure for minor informalities. 
Objection to claims 6-8 and 11-12 for minor informalities. 

Response to Arguments
Applicant’s arguments, filed 03/14/2021, with respect to the rejection of claims 1-3, 5, 7, 8, 10 and 12 under 35 USC 102 and the rejection of claims 4, 6, 9, 11 and 13-14 under 35 USC 103 have been fully considered and found persuasive. The rejections of pending claims 1-4, 6-9 and 11-14 have been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9 and 11-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, either alone or in combination, does not expressly teach the combination of limitations as recited in independent claims 1 and 8. 
As noted by Applicant in the Remarks filed 03/14/2021, Mallat discloses enhancing all sub-bands obtained after performing a wavelet transform, and performing an inverse . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMAH A BEG/Primary Examiner, Art Unit 2668